Citation Nr: 0710123	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for left shoulder pain.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran retired from the military in February 2001 after 
more than 27 years of active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The greater weight of the medical evidence indicates the 
osteoarthritis in the veteran's knees (right and left) began 
while he was in service, although not initially diagnosed 
until after service.  

2.  The medical evidence indicates the veteran does not 
currently have a left shoulder disorder, despite his 
subjective complaint of chronic pain.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria are met for service connection for osteoarthritis of 
the right knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  Affording the veteran the benefit of the doubt, the 
criteria are met for service connection for osteoarthritis of 
the left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

3.  The criteria are not met for service connection for left 
shoulder pain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a March 2002 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  No treatment records 
have been obtained - but only because the veteran has not 
indicated that he has received any evaluation or treatment 
for any of the claimed disorders since service - and he was 
provided two VA compensation examinations to obtain medical 
opinions concerning the cause of his claimed conditions.  


He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claims in December 2002 - so not until after sending the 
veteran a VCAA letter in March 2002.  Consequently, there was 
no error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in cases where there was no VCAA notice until after the 
initial adjudication of the claim, unlike here where it was 
before, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  Also keep in mind 
the Board is granting two out of the three claims at issue, 
so even if there has not been compliance with the notice and 
duty to assist provisions of the VCAA - at least insofar as 
the two claims that are being granted - this is merely 
inconsequential and, therefore, at most harmless error.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

In this case, the veteran was provided notice in April and 
June 2006 letters concerning what information and evidence 
not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the 
downstream elements relating to the rating and effective date 
to be assigned for his claimed disabilities.  And although 
the claims concerning his left shoulder and right knee were 
not readjudicated following the Dingess notice, he is not 
prejudiced by the Board proceeding with final consideration 
of those issues at this time.  Regarding the left shoulder 
claim, the rating and effective date aspects of this claim 
are moot, inasmuch as the Board is denying the underlying 
claim for service connection.  And since, as mentioned, the 
Board is granting the claim concerning the right knee (and 
left knee, too), the RO's subsequent consideration of the 
downstream rating and effective date issues in effectuating 
the Board's grant of service connection will cure any defect 
in that regard.  Mayfield v. Nicholson (Mayfield III), 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Left Shoulder

The veteran's service medical records show that he was seen 
on two occasions in 1991 and again in May 1993 complaining of 
left shoulder pain.  The diagnoses included left rotator cuff 
sprain, chronic left rotator cuff tear, and left rotator cuff 
tendinitis with mild impingement.  The later 1991 examiner 
indicated the veteran had experienced left shoulder pain 
since the 1970s.  The 1993 examiner noted there was 
significant loss of strength.  On periodic examinations 
during service, in 1973, 1976, and 1980, the veteran had not 
mentioned any problems with his left shoulder and no abnormal 
clinical findings or diagnosis were noted.  During a periodic 
examination in 1983, however, the examiner noted "chronic 
cuff tendinitis," but the upper extremity examination was 
normal.  At the time of the veteran's retirement examination 
in September 2000, he indicated that he had a history of a 
painful shoulder in 1993; the examiner did not record any 
pertinent abnormal clinical findings or diagnosis at that 
time.  

The veteran filed his claim for service connection in July 
2002, listing "[c]hronic left shoulder pain 1991" among his 
claimed disabilities.  He was provided a VA compensation 
examination in November 2003.  He told that examiner that he 
had experienced left shoulder pain since 1987, indicating it 
had become inflamed while doing pull-ups.  He also said there 
were times when it again became inflamed, causing severe pain 
and weakness in his arm.  He related there was a constant 
component of pain, as well as the periodic flare-ups.  The 
examiner recorded range of motion values for both shoulders 
- which were normal.  She also indicated that range of 
motion of the shoulders was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination; there also 
was no ankylosis.  It was noted that the examination of the 
left shoulder was within normal limits.  Finally, the 
examiner stated that no diagnosis could be rendered, because 
there was no pathology to support a diagnosis.  

As mentioned, the veteran has not indicated that he has 
received any evaluation or treatment for his left shoulder 
since retiring from the military - either from VA or private 
doctors.  Thus, no post-service treatment records are 
available for consideration in his appeal, leaving only the 
results of his November 2003 VA compensation examination as 
the sole means of determining whether he currently has a left 
shoulder disorder, much less one related to his military 
service.

The Board recognizes that examiners during service made 
diagnoses referable to the veteran's left rotator cuff, 
including a chronic tear.  But the last notation of any 
abnormal clinical findings regarding his left shoulder was in 
1993, almost 14 years ago.  Significantly, the physician who 
examined him for his military retirement examination in 
September 2000 did not note any pertinent abnormal clinical 
findings, nor did he diagnose any left shoulder disorder.  

More importantly, the VA examiner in November 2003 also did 
not identify any abnormal clinical findings.  Moreover, she 
specifically stated that no left shoulder pathology was 
present upon which to base a diagnosis of a left shoulder 
disorder.  She did not indicate that any further diagnostic 
testing, including x-rays, was needed.  

The veteran has stated that his left shoulder was symptom-
free at the time of that VA examination because it was not 
inflamed since he had totally limited his activity prior to 
that examination.  But he says his left shoulder bothers him 
constantly.  He requested an MRI to better evaluate his 
shoulder.  

The regulations provide, in part, that a medical examination 
is necessary if the information and evidence of record does 
not contain sufficient medical evidence to decide the claim, 
but does contain competent lay or medical evidence of a 
current disability or persistent or recurrent symptoms of 
disability.  38 C.F.R. § 3.159(c)(4)(A).



Here, the Board finds that the record currently contains 
sufficient evidence to decide the veteran's claim - without 
requesting additional examination, including an MRI.  
Although he has reported experiencing constant pain in his 
left shoulder, the November 2003 VA examiner's report left no 
room for doubt that there is no current left shoulder 
pathology.  And no service department examiner since 1993, 
including the physician who examined the veteran for his 
military retirement examination in September 2000, has noted 
any left shoulder pathology.  Accordingly, a remand of this 
claim for further evidentiary development, i.e., an MRI, is 
not warranted because there is no medical evidence suggesting 
the veteran satisfies perhaps the most fundamental, threshold 
requirement for establishing his entitlement to service 
connection - that being proof of a current underlying 
disability to explain his subjective complaints of pain.  A 
medical diagnosis of some sort would show he has a current 
disability, but, as indicated, the November 2003 VA examiner 
- and for that matter all examiners who have evaluated the 
veteran back to 1993, were unable to elicit any objective 
pathology suggestive of an underlying disability.

The Court has held that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Further, it is well established that 
service connection requires the presence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Therefore, in the absence of a current left shoulder 
disability, service connection for left shoulder pain must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  



The Board would point out parenthetically that the veteran 
may, and indeed should, apply to have this claim reopened 
when medical evidence becomes available showing he has a 
current left shoulder disorder (to account for his pain).  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

Bilateral Knee Disorder

Review of the file discloses that the veteran was seen for 
complaints of pain in one knee or the other on at least three 
occasions during service, although the last instance was in 
1986.  During that last visit, the examiner diagnosed chronic 
recurrent iliotibial bands.  (VA's regulations provide that, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b) and Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).)

The veteran stated on his March 2004 VA Form 9 (Substantive 
Appeal) that the service department physician in 1986 had 
suggested stretching exercises that had helped prevent 
further serious inflammation.  The veteran also indicated, 
however, that, over the last few years of service, he began 
to experience generalized aching in his knees and that the 
pain was now constant.  

The VA examiner in November 2003 noted that range of motion 
in both of the veteran's knees was limited by pain.  She 
diagnosed early degenerative arthritis (i.e., osteoarthritis) 
of both knees, based on his chronic knee pain as well as x-
ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
indicating that arthritis must be confirmed by x-ray.

The RO requested another examination of the veteran's knees 
in January 2005, apparently to obtain a medical opinion 
concerning the nexus, if any, between his current knee 
disorder and military service.  That examiner stated that a 
review of the medical record showed the veteran's knee 
complaints during service were limited to one visit in 
December 1979, at which time he complained of two days of 
pain in his right knee, which he had strained while surfing.  
She indicated that the knee pain was treated with aspirin, 
and that there were no follow-up visits and no x-rays.  But 
she went on to address only the veteran's right knee, 
confirming the diagnosis of osteoarthritis in that knee - 
but concluding "[i]t is less likely than not that it is 
related to service.  The veteran just had a record of only 
one visit for knee pain, which was documented to be from 
standing while surfing.  The follow-up visit was mentioned in 
the record.  It did not mention about any further 
continuation of any knee problem."  

First, the Board notes that the January 2005 examiner's 
review of the record was incomplete.  Contrary to what she 
said, the veteran was seen on at least two other occasions 
for pain in one or the other of his knees (not just on one 
occasion).  Second, the service department examiners assigned 
various diagnoses for the veteran's bilateral knee complaints 
- muscle strain, right knee strain, and chronic recurrent 
iliotibial bands - with the last diagnosis appearing to 
establish "chronic" bilateral knee disorders, meaning 
permanent problems that would not resolve.  The Board finds 
that the January 2005 examiner's opinion was based, in large 
part, on an inaccurate factual background, owing to her 
apparent incomplete review of the veteran's service medical 
records.  In Reonal v. Brown, 5 Vet. App. 458 (1993), the 
Court held that a medical opinion based upon an inaccurate 
factual premise has no probative value.  Thus, the Board 
accords little, if any, probative weight to the 2005 VA 
examiner's opinion as to the lack of nexus between the 
veteran's right knee disorder and service.  

The 2003 VA examiner, on the other hand, clearly based her 
diagnosis of osteoarthritis in both knees not only on the 
then current x-ray findings, but also on the veteran's 
documented history of chronic knee pain in service.  And 
while the opinion, admittedly, does not explicitly relate his 
current bilateral knee arthritis to the complaints and 
findings noted in service, it does attribute his arthritis to 
his knee complaints, which clearly began during service.  



Finally, setting aside for the moment the consideration of 
whether the medical evidence establishes that the veteran's 
current bilateral knee disorders are directly attributable to 
disease or injury in service, the law also provides that 
service connection may be presumed when arthritis is 
initially manifest within the first year after the veteran's 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
The Board realizes the diagnosis of osteoarthritis in the 
record first occurred in November 2003, well over two years 
after the veteran's retirement from the military.  But the 
fact remains he initially filed his service connection claim 
in January 2002, less than a year after his retirement.  So 
lacking evidence to the contrary, VA usually assumes that a 
disability that later is first demonstrated was actually 
present at the time the veteran filed his claim.

Consequently, giving him the benefit of the doubt on whether 
he had osteoarthritis in his knees when initially filing his 
claim within one year of his retirement from the military, 
service connection for osteoarthritis in his knees could be 
presumed.  Admittedly, this is akin to permitting a 
presumption on a presumption, a practice not provided for in 
VA's regulations.  Nevertheless, with the benefit of the 
reasonable doubt doctrine, the Board believes the evidence is 
strong enough to establish service connection for 
osteoarthritis in both knees on the basis of direct service 
incurrence.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  
Therefore, service connection is granted for osteoarthritis 
in both knees.  






ORDER

Service connection is granted for osteoarthritis of the right 
knee.  

Service connection is granted for osteoarthritis of the left 
knee.  

Service connection is denied for left shoulder pain.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


